Exhibit 10.1

 

 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

AGREEMENT FOR DISTRIBUTION OF PRODUCTS

This Agreement for Distribution of Products (the “Agreement”) is effective
September 26, 2006 between Whole Foods Market Distribution, Inc., a Delaware
corporation (“WFM”), and United Natural Foods, Inc., a Delaware corporation
(“UNFI”).

RECITALS

A.          WFM and its affiliates and subsidiaries are primarily engaged in the
sale of natural and organic products. Their operations include retail stores
(“WFM Stores”), food production/repacking facilities and distribution centers
(together, including WFM Stores, the “WFM Locations”). WFM and its affiliates
and subsidiaries have WFM Locations in a number of separate regions, which
currently include the Florida Region, Mid-Atlantic Region, Mid-West Region,
Pacific Northwest Region, Northern Atlantic Region, Northeast Region, Northern
California Region, Rocky Mountain Region, South Region, Southern Pacific Region,
and the Southwest Region (each a “WFM Region” and collectively the “WFM
Regions”).

B.           UNFI and its affiliates, subsidiaries and related parties including
but not limited to, all distribution arms of the foregoing parties and Select
Nutrition (together with UNFI, the “UNFI Parties”) operate a group of
distribution centers (individually a “UNFI DC” and collectively the “UNFI DCs”)
that sell natural and organic products. For purposes of this Agreement UNFI
Parties specifically excludes Albert’s Organics, Inc. and manufacturing arms and
retail divisions of UNFI and its affiliates subsidiaries and related parties.

C.           The parties desire to enter into this Agreement to set forth the
terms upon which UNFI will sell and distribute to WFM Locations and WFM
Locations will purchase certain goods and services.

NOW, THEREFORE, the parties agree as follows:

1.            Term. This Agreement shall have an initial term of seven years
(the “Term”) commencing as of September 26, 2006 (the “Effective Date”).

2.            Scope. This Agreement applies to any product purchased by a WFM
Location in the continental United States from the UNFI Parties (in any case a
“Product” and collectively “Products”). [*CONFIDENTIAL*].

3.

Distribution Arrangement.

(a)            The pricing terms set forth in this Agreement will remain in
effect as long as WFM uses UNFI as its “Primary Distributor.” WFM is deemed to
have used UNFI as its Primary Distributor if the following two conditions are
met: (i) each WFM Region (excluding [*CONFIDENTIAL*] and all WFM Stores outside
of the continental United States) purchases [*CONFIDENTIAL*] in Products per
“WFM Fiscal Year” (as identified on Exhibit A) as were purchased in
[*CONFIDENTIAL*]; and (ii) if [*CONFIDENTIAL*] of the aggregate dollar amount of
Product purchases by all WFM Stores (excluding [*CONFIDENTIAL*] and all WFM
Stores outside of the continental United States) from wholesale natural grocery
distributors during a WFM Fiscal Year are made from UNFI Parties. Orders
submitted to the UNFI Parties



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

for Products that are out of stock (“OOS”) will be included in the calculation
as purchases from UNFI Parties for determining whether both (a)(i) and (a)(ii)
have been satisfied. The following purchases by WFM Stores are not considered to
be purchases from a wholesale natural grocery distributor and therefore will not
be included in determining the dollar amount of WFM Store product purchases for
purposes of this Section 3(a)(ii): (A) purchases by WFM Stores from WFM or any
of its affiliates or subsidiaries (collectively, the “WFM Parties”), including,
but not limited to, purchases from a WFM distribution center, (B) purchases by
WFM Store from the manufacturer of a product, (C) purchases by WFM Stores from
non natural grocery distributors including, but not limited to, broad-line food
service distributors, non-food distributors and specialty distributors such as
but not limited to cheese, produce, meat, seafood, or alcoholic beverages
distributors. If at any time UNFI believes that WFM has not satisfied the
conditions set forth in Section 3(a)(i) or 3(a)(ii), UNFI will notify WFM in
writing. WFM will have 3 WFM Periods from receipt of such notice to adjust
purchases to meet the requirements. If WFM fails to cure the noncompliance in 3
WFM Periods (calculated on a consecutive 13 WFM Period basis) from the receipt
of notice, UNFI’s sole remedy will be to renegotiate the “Gross Profit Margin
Percent” identified on Exhibit B.

(b)           UNFI agrees to (i) use commercially reasonable efforts to increase
its distribution capacity in [*CONFIDENTIAL*] and (ii) establish a new
distribution center in [*CONFIDENTIAL*]. If UNFI fails to provide fully
functional UNFI DCs capable of servicing the applicable WFM Locations in the
[*CONFIDENTIAL*] and [*CONFIDENTIAL*] (in each case, the “Online Date”), UNFI
will be charged a penalty fee. The penalty fee begins on the applicable UNFI DCs
Online Date and continues until the applicable UNFI DC is fully functional and
is equal to [*CONFIDENTIAL*]. If there is an event of Force Majeure that
prevents UNFI from meeting the applicable Online Date, the parties agree to
negotiate a new Online Date.

(c)            UNFI agrees to stock all new Products requested by WFM after the
Effective Date if a majority of the WFM Stores (but in any case, not less than
six WFM Stores or all the WFM Stores in a WFM Region if the WFM Region contains
less than six WFM Stores) in the applicable WFM Region agree to stock the new
Product, including, but not limited to, Exclusives (defined in Section 5(b)),
Private Label SKUs (defined in Section 6(a)) and Control Label SKUs (defined in
Section 6(a)). All new Product vendors must meet UNFI’s reasonable requirements
for new vendors. Any single WFM Store requests for a new Product will be
reviewed on a case by case basis.

(d)           At any time during the term of this Agreement, the
[*CONFIDENTIAL*] may choose to use UNFI as its Primary Distributor by executing
a document substantially in the form of Exhibit C attached hereto.  Subject to
the requirements in Exhibit C, UNFI will become the Primary Distributor for the
[*CONFIDENTIAL*] effective the date of execution of Exhibit C.  Notwithstanding
anything to the contrary in this Agreement, Exhibit C does not require the
execution of UNFI although it will amend this Agreement.

4.            Reports. At WFM’s reasonable request, UNFI will provide reports to
WFM that include all information and data relevant to an evaluation of the WFM
account and UNFI’s performance under this Agreement, including, but not limited
to, the following reports: (i) all reports requested by WFM [*CONFIDENTIAL*];
(ii) any reports of the type provided to WFM prior to

 

2



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

the Effective Date; and (iii) all reports requested in this Agreement. In
addition, WFM may submit requests to UNFI for additional information and data
relating to WFM’s account and UNFI will prepare reports for WFM setting forth
the requested information and data. UNFI will use commercially reasonable
efforts to provide all such information and data in a timely manner and in the
format requested by WFM. WFM may specify either a hard copy or electronic copy.
For electronic copies, WFM may specific whether the report will be delivered in
CSV, Excel or Word or another format reasonably acceptable to UNFI

5.

Branded Products.

(a)            Quality Standards. WFM has a list of ingredients located at
www.wholefoodsmarket.com (which the WFM Parties may modify from time to time)
that WFM does not permit in any products sold at WFM Stores (the “Unacceptable
Ingredient List”). UNFI agrees it will not knowingly sell WFM Products that
contain ingredients listed on the Unacceptable Ingredient List.

(b)           Exclusives. From time to time, WFM and certain Product
manufacturers or suppliers may agree that a Product provided by such
manufacturer or supplier will be sold exclusively to WFM (“Exclusives”). If a
new Exclusive Product meets the requirements in Section 3(c), UNFI will purchase
and stock Exclusives in inventory and for a period specified by WFM (not to
exceed three UNFI Pricing Periods per UNFI DC unless mutually agreed upon by the
parties), UNFI will sell the Product only to WFM Locations.

6.

Private Label and Control Label Products.

(a)            Inventory. “Private Label SKUs” will mean those Products that WFM
Locations offer from time to time with packaging that includes WFM proprietary
labels including, but not limited to, “Whole Foods” “365 Everyday Value” “365
Organic Everyday Value” “Whole Kids Organic” “Whole Body” “Whole Pantry” and
such other trade names or marks used by WFM Parties from time to time. In
addition to Private Label SKUs, certain manufacturers or suppliers may agree
from time to time to produce products for WFM that include manufacturer or
supplier proprietary labels used exclusively on products sold to WFM Locations
(“Control Label SKUs”). UNFI will purchase and stock the Private Label SKUs and
the Control Label SKUs requested by WFM from time to time in the UNFI DCs
designated by WFM. UNFI will provide WFM with a current list of individuals
designated as contacts for Private Label SKU and Control Label SKU inventory
matters and will keep WFM informed of any changes to contact information.

(b)           Report. UNFI recognizes the importance of delivering all
information regarding Private Label SKUs and Control Label SKUs in a clear,
concise and complete manner. UNFI will provide WFM with a report of UNFI’s
Private Label SKU inventory and Control Label SKU inventory in a form mutually
agreed upon by the parties once every WFM Period as identified on Exhibit A (the
“Private Label Report”). The Private Label Report will be per UNFI DC and UNFI
in total and will include information about usage, stock level, amount on order
and how many times each Private Label SKU and Control Label SKU turned during a
WFM Period (an “Inventory Minimum Turn Period”). UNFI agrees to deliver the
first Private Label Report 60 days from the Effective Date.

 

3



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

(c)

Product Hold; Stock Recovery, Withdrawals and Recalls.

(i)                         All notices relating to a Product hold, stock
recovery, withdrawal or recall of a Private Label SKU or Control Label SKU may
be communicated to UNFI by a member of the WFM Private Label Team (a “Product
Action Notice”). UNFI will cooperate fully with the WFM Private Label Team,
respond promptly to any Product Action Notice and confirm receipt of any such
notice by email as soon as possible but in every case, within 24 hours. UNFI
shall keep the WFM Private Label Team informed of the status of UNFI inventory
subject to a Product Action Notice and all actions performed by a UNFI Party in
response to any such notice. If UNFI receives notice from anyone other than a
WFM Private Label Team member that involves a Product hold, stock recovery,
withdrawal or recall associated with a Private Label SKU or a Control Label SKU,
UNFI will immediately notify a member of the WFM Private Label Team. The Private
Label SKU or Control Label SKU involved in this notice may be placed on hold;
however, no other action should be taken until a directive is received from the
WFM Private Label Team.

(ii)                        Product subject to a Product hold, stock recovery,
withdrawal or recall of a Private Label SKU or a Control Label SKU inventory
whether due to a defect, damage, misbranding or quality issue is considered
“Rejected Inventory.” [*CONFIDENTIAL*]. UNFI will indemnify WFM for any losses
incurred by the WFM Parties resulting from a UNFI Party’s failure to comply with
a Product Action Notice.

(d)            Product Sales. UNFI agrees to take commercially reasonable
efforts to prevent any UNFI Party from selling or donating or otherwise
distributing or conveying any Private Label SKU or any Control Label SKU to any
distribution network, stores, entities or persons not approved in advance by a
WFM Private Label Team Member. UNFI agrees to fully cooperate with WFM Private
Label Team members and their representatives and designees in any investigation
or litigation relating to any unauthorized sale. [*CONFIDENTIAL*].

(e)            WFM Responsibility for Inventory. Except for (i) Rejected
Inventory, (ii) inventory that is out of date or damaged or in unacceptable
condition due to UNFI’s acts or omissions including, but not limited to,
improper storage, improper rotation, improper ordering, damage incurred during
transportation by UNFI or its designees or (iii) missing, short or lost Product
(shrink), if WFM terminates a Private Label SKU or a Control Label SKU, WFM will
be responsible for and will reimburse UNFI for the applicable Private Label SKU
or Control Label SKU inventory held by UNFI not to exceed the greater of (i) a
90 day supply based upon the WFM Locations’ past purchasing practices, or, if a
new Product, projections provided in writing by WFM, or (ii) the supplier’s
minimum order quantity. If the WFM Private Label Team instructs UNFI to destroy
a Private Label SKU or a Control Label SKU held in inventory, UNFI will promptly
arrange for the destruction of the applicable Products and will promptly provide
WFM with a certificate of destruction covering all applicable Products.

(f)            [*CONFIDENTIAL*]. Private Label SKUs and Control Label SKUs will
be priced for invoice purposes in the same manner as other Products purchased by
WFM Locations from UNFI Parties except for [*CONFIDENTIAL*].

 

4



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

7.

Invoicing Payment Terms.

 

(a)

Product Invoices.

(i)                          Standard Invoices. Except for the EDLC Program
(defined in Section 7(a)(iii)), UNFI will invoice WFM Locations for all Products
purchased by WFM Locations consistent with practices in effect between WFM and
UNFI prior to the Effective Date. The current practice applies to Products other
than produce, wine and non-branded bulk items (“Standard Products”). For
Standard Products, the price shown on the invoice to WFM (the “Standard Invoice
Product Price”) will equal UNFI’s Cost (defined below) plus [*CONFIDENTIAL*].
“Cost” equals the manufacturer’s list price (the “MLP”) to UNFI for the Product,
plus (ii) the Freight Charge. The “Freight Charge” means either (i)
[*CONFIDENTIAL*] or (ii) [*CONFIDENTIAL*]. A Freight Charge will not be applied
to Products that include freight in the MLP (i.e. Products with delivered cost
pricing). WFM may change the amount of [*CONFIDENTIAL*] at any time by giving
UNFI written notice. The foregoing change will be reflected in the next EDI cost
files transmitted to WFM and the new [*CONFIDENTIAL*] becomes effective at the
start of the next UNFI Pricing Period for such EDI cost files, not to exceed
nine weeks.

 

(ii)

[*CONFIDENTIAL*]

(iii)                       EDLC Program. Certain Products will be included in a
new program known as the WFM Everyday Low Cost Program (the “EDLC Program”). A
Product will be included in the EDLC Program if WFM and the Product supplier or
manufacturer agree upon an every day low cost (an “EDLC Cost”) for a Product
that is resold by UNFI to WFM Locations (“EDLC Products”). For EDLC Products,
the invoice price (the “EDLC Invoice Price”) will equal [*CONFIDENTIAL*]. A
Freight Charge will not be applied to Products that include freight in the EDLC
Cost. UNFI will report to the supplier or manufacturer the applicable EDLC
Product sales and deduct from or credit to the supplier or manufacturer the
appropriate EDLC reconciliation amount (the “EDLC Reconciliation Amount”). The
EDLC Reconciliation Amount will be equal to [*CONFIDENTIAL*]. The parties will
work together to create forms and procedures to support the EDLC Program,
including, but not limited to, a WFM EDLC Reconciliation Process and a WFM EDLC
Program Form. WFM may change the amount of the [*CONFIDENTIAL*] at any time by
giving UNFI written notice. The foregoing change will be reflected in the next
EDI cost files transmitted to WFM and the new [*CONFIDENTIAL*] becomes effective
at the start of the next UNFI Pricing Period for such EDI cost files, not to
exceed nine weeks.

(iv)                       Cross-Dock Billing UNFI will, from time to time, and
based on UNFI space availability, ship goods and shipper displays on a
cross-dock basis for WFM at a rate of $[*CONFIDENTIAL*].

(v)                        [*CONFIDENTIAL*]. From time to time, WFM or UNFI, on
WFM’s behalf, may negotiate [*CONFIDENTIAL*] from the manufacturer and/or
supplier. The [*CONFIDENTIAL*] will be reflected as a reduction in the
applicable invoice price. For example, [*CONFIDENTIAL*]. The parties will work
together to create a list of manufacturers and suppliers that have agreed to
provide WFM [*CONFIDENTIAL*]. UNFI Authorization

 

5



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

forms for standing and one-time [*CONFIDENTIAL*] will be completed and submitted
by WFM’s vendor or broker and submitted to UNFI designated personnel who will
update and maintain this information and apply the specified reductions from the
applicable invoice price. For any WFM specific [*CONFIDENTIAL*] UNFI will
require manufacturer’s or supplier’s authorization. The foregoing WFM
[*CONFIDENTIAL*] price will be reflected on the applicable invoice. UNFI
Authorization forms will be submitted to UNFI with a minimum of two weeks lead
time before desired delivery date.

(vi)                       Fuel Surcharge Program. If during a “WFM Fiscal
Quarter” (set forth on Exhibit A) the average price per gallon of diesel fuel
exceeds [*CONFIDENTIAL*] based on the U.S. weekly average from the U.S.
Department of Energy’s Weekly Retail On-Highway Diesel Prices report found on
the US Energy Information Administration website, www.eia.doe.gov, WFM will
incur a “Fuel Surcharge” as set forth on Exhibit D. The foregoing government
report is currently located at
http://tonto.eia.doe.gov/oog/info/wohdp/diesel_detail_report.asp. The Fuel
Surcharge, if any, is calculated each WFM Fiscal Quarter based on the sum of the
U.S. weekly average price per gallon, as found above, during the prior WFM
Fiscal Quarter divided by the number of weeks in such prior WFM Fiscal Quarter,
rounded to 2 decimal places using standard rounding procedures. The Fuel
Surcharge, if any, shall be incurred for each delivery by UNFI fleet to a WFM
Location. In accordance with current practices the Fuel Surcharge will be billed
to each WFM Region per WFM Fiscal Quarter with supporting documentation
reflecting the calculation of the Fuel Surcharge for each WFM Location.

(vii)                      Pallet & Tote Program. The parties will develop a
mutually agreeable pallet and tote exchange program. The pallet and totes
received and returned by WFM will be tracked on each WFM Location invoice. WFM
will pay UNFI a fee of [*CONFIDENTIAL*] per tote for totes not returned to UNFI
(a “Tote Fee”). The Tote Fee will be invoiced to each WFM Region per WFM Fiscal
Quarter with supporting documentation reflecting the calculation of the Tote Fee
for each WFM Location. Upon Product deliveries, WFM will use its commercially
reasonable efforts to provide UNFI with the number of empty pallets equal to the
number of loaded pallets delivered to WFM.

(viii)                     WFM’s Manufacturer/Supplier Relationship. UNFI agrees
(i) to cooperate with WFM regarding any WFM arrangement with the Product
manufacturer and/or supplier including, but not limited to, the EDLC Program,
funding for new, remodeled and acquired WFM Stores, promotions and free or
discounted Product and (ii) it will not attempt to circumvent any such
arrangement including, but not limited to, the EDLC Cost

(ix)                       Electronic Cost & Invoice Files. Consistent with past
practices, UNFI will provide electronic cost files daily and each UNFI Pricing
Period. Further, in addition to paper invoices submitted to WFM Locations, UNFI
will provide daily electronic invoice files in EDI format. During the term of
this Agreement, WFM intends to cross check the Product prices on the invoice
against the electronic cost files. If there is a discrepancy in the Product
price, WFM may adjust the applicable payment. [*CONFIDENTIAL*].           

 

(b)

Payment Terms.

 

6



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(i)                         Amounts due UNFI. WFM will send a wire transfer
every [*CONFIDENTIAL*] with payment for all acceptable invoices received by WFM
Locations [*CONFIDENTIAL*]. UNFI may impose a finance charge of 1% per WFM
Period for any undisputed amounts that are not paid timely.

(ii)                        Amounts due WFM. Except as otherwise provided in
this Agreement, any amount payable by UNFI to WFM will be due and payable within
[*CONFIDENTIAL*] days from the beginning of the applicable WFM Period. WFM may
impose a finance charge of 1% per WFM Period for any undisputed amounts that are
not paid timely.

8.

[*CONFIDENTIAL*]

(a)            Purpose. The parties acknowledge that UNFI may realize income
from sales of Products to WFM Locations through various means including, but not
limited to, (i) [*CONFIDENTIAL*] and (ii) [*CONFIDENTIAL*]. [*CONFIDENTIAL*].
UNFI represents to WFM that it will not attempt to circumvent the intent of this
Section 8.

 

(b)

[*CONFIDENTIAL*]

 

(c)

[*CONFIDENTIAL*].

 

(i)

[*CONFIDENTIAL*]

 

(x)

Definition of Total Sales: [*CONFIDENTIAL*].

 

(y)

Definition of Total Cost of Goods Sold: [*CONFIDENTIAL*].

 

(ii)

[*CONFIDENTIAL*].

 

(d)

[*CONFIDENTIAL*]

 

(e)

[*CONFIDENTIAL*].

 

(f)

[*CONFIDENTIAL*]

(g)           Accuracy of Information. In connection with the negotiation of
this Agreement, UNFI has provided information to WFM relating to
[*CONFIDENTIAL*]. UNFI acknowledges that WFM has relied upon this information in
connection with the negotiation and execution of this Agreement. UNFI represents
and warrants that all information provided to WFM during the negotiation of this
Agreement is true and correct. If WFM determines that the above information is
inaccurate or WFM was mislead, WFM may renegotiate the [*CONFIDENTIAL*]. If WFM
chooses to renegotiate a reduction in the percentages listed on the
[*CONFIDENTIAL*], UNFI agrees to negotiate in good faith.

 

(h)

[*CONFIDENTIAL*].

 

7



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

9.            Credits.              UNFI’s Standard Credit Policy and UNFI’s
Credit Allowance Policy are outlined on Exhibit E (“UNFI Credit Policy”). These
policies set forth two separate procedures for providing credit for certain
errors relating to Product orders including, but not limited to, Products which
are billed but not received, wrong Product shipped, damaged Product, Products
with less than agreed upon shelf life remaining, spoiled or infested Product,
Product with defective packaging, consumer returns, withdrawn or recalled
Products and pricing errors. Each WFM Region will select one of the two UNFI
Credit Policy options. Each WFM Region may change its UNFI Credit Policy once
per WFM Fiscal Year by giving UNFI 30 days written notice, such change to be
effective beginning with the WFM Period following the 30 day notice.
Notwithstanding the terms set forth in the UNFI Credit Policy, during the
transition from the credit policy process in place between UNFI and WFM prior to
the Effective Date and the new UNFI Credit Policy, UNFI’s DCs in the EAST (i)
will implement a transitional credit submission timeline of four calendar days
for the first three WFM Periods after the effective date of the new UNFI Credit
Policy, and (ii) will accept one last cycle of suncare returns at the end of the
2006 season.

10.

Other Rebates.

(a)            Signing Bonus. In consideration of the execution of this
Agreement, UNFI will pay WFM [*CONFIDENTIAL*]. The payment will be in the form
of a check or wire transfer.

 

(b)

[*CONFIDENTIAL*]

 

(c)

[*CONFIDENTIAL*]

 

(d)

[*CONFIDENTIAL*]

11.          New Product Slotting. WFM will submit a completed New Product
Request Form (provided by UNFI) to request the addition of a new Product to
UNFI’s inventory for sale to WFM Parties. The New Product Request Form will
include a place to specify whether the new Product will be introduced by WFM on
a national or regional basis. If the new Product will be introduced nationally,
UNFI will purchase and slot the Product in all UNFI DCs for delivery to all WFM
Locations. If the new Product will be introduced only in specific regions, UNFI
will purchase and slot the new Product in the designated regions. UNFI will use
commercially reasonable efforts to meet reasonable timelines requested by WFM
for delivery of a new Product to WFM Locations. The parties agree that the
following time frames are reasonable:

(a)            if a supplier or manufacturer is new to any West or East division
of UNFI, UNFI will submit purchase orders to the supplier or manufacturer within
[*CONFIDENTIAL*] of the date WFM submits the New Product Request Form to UNFI
(the “New Product Request Date”) and will use commercially reasonable efforts to
deliver the requested new Product to WFM Locations within [*CONFIDENTIAL*] of
the New Product Request Date;

(b)           if the Product (but not the supplier or manufacturer) is new to
any West or East division of UNFI, UNFI will submit purchase orders to the
supplier or manufacturer within [*CONFIDENTIAL*] of the New Product Request Date
and will use commercially reasonable efforts to deliver the Product to the
designated WFM Locations within [*CONFIDENTIAL*] of the New Product Request
Date; and

 

8



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(c)            if UNFI has a Product number for a Product in the appropriate
division requested by WFM, UNFI will submit all purchase orders for the new
Product within [*CONFIDENTIAL*] of the New Product Request Date and will use
commercially reasonable efforts to deliver the new Product to WFM Locations
within [*CONFIDENTIAL*] of the New Product Request Date unless the supplier or
manufacturer is not on a weekly ordering schedule, in which case, UNFI will
submit the purchase order on the next possible order date and the timing of new
Product delivery to WFM Locations will be adjusted accordingly.

(d)           The parties acknowledge that supplier or manufacturer lead times,
transportation schedules and other factors outside of UNFI’s control may affect
the final WFM Location delivery timeline. WFM also acknowledges that a new
Product orders involving an unusually large number of Product may require longer
timelines.

12.          Fill Rate.          UNFI agrees to use commercially reasonable
efforts to maintain a “fill rate” for each UNFI DC of at least [*CONFIDENTIAL*]%
meaning that [*CONFIDENTIAL*]% or more of Products ordered by WFM Locations will
be delivered on time and in good condition with the correct invoice and
selection of Products. UNFI will provide a report to WFM once a week by UNFI DC
of the actual dollar amount of Product filled and delivered on time by that UNFI
DC and the dollar amount of the Products that would have been filled and
delivered if that UNFI DC had a 100% fill rate. UNFI warrants and guarantees
(excluding the [*CONFIDENTIAL*] Region) a [*CONFIDENTIAL*]% fill rate for each
UNFI DC (the “Minimum Fill Rate”), which excludes mispicks, bills not received,
short-code and quality, consistent with past practices. If any UNFI DC fails to
meet the Minimum Fill Rate for [*CONFIDENTIAL*] consecutive weeks, every week
following until the UNFI DC meets the Minimum Fill Rate, UNFI will pay each WFM
Location affected an amount equal to [*CONFIDENTIAL*] of the difference between
the dollar amount of Product represented by the Minimum Fill Rate and the dollar
amount of Products delivered pursuant to those orders (in each instance a “Fill
Rate Penalty Fee”). For example, if a UNFI DC fails to meet the Minimum Fill
Rate for [*CONFIDENTIAL*] weeks in a row, each WFM Location that placed orders
for Products from the UNFI DC that were due to be delivered during the 5th week
would be entitled to a payment calculated as follows. If the dollar amount of
Products received by the WFM Location from the UNFI DC during week five was
$90,000 and there were $100,000 of Products ordered in corresponding purchase
orders that were due to be delivered that week, the resulting fill rate would be
[*CONFIDENTIAL*] for that WFM Location for that week. The difference between the
actual fill rate dollar amount that week ($90,000) and the Minimum Fill Rate
dollar amount [*CONFIDENTIAL*]. UNFI would owe that WFM Location a payment equal
to [*CONFIDENTIAL*]. If the failure of UNFI to deliver any Product is a result
of any of the following conditions, the Product will not be included in the
calculations for determining the Minimum Fill Rate or the payment owed to a WFM
Location: (i) if a Product is OOS as a result of a failure of the supplier or
manufacturer (which can be independently verified by WFM) or as a result of a
supply interruption due to natural disasters and UNFI has used commercially
reasonable efforts to obtain the Product; (ii) promotional overpulls; (iii)
applicable grocery strikes; (iv) interruptions in rail service or other
transportation services other than those provided by UNFI; (v) mistakes in
ordering on the part of WFM (e.g. WFM inadvertently requests the wrong amount of
a Product on a purchase order).

13.

Minimum Orders.

 

9



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(a)            Select Nutrition. If the total purchase price of Select Nutrition
Product ordered (including OOS Products) meets the $[*CONFIDENTIAL*] minimum
order amount (until October 31, 2006) or the $[*CONFIDENTIAL*] minimum order
amount (after October 31, 2006), UNFI will ship the Select Nutrition Products
without a shipping fee. If WFM does not order the above minimum amount of Select
Nutrition Products, WFM will be charged a $[*CONFIDENTIAL*] shipping fee.

(b)            Other UNFI Parties. Except for the $[*CONFIDENTIAL*] minimum
purchase requirement for all WFM Locations, all WFM Locations in
[*CONFIDENTIAL*] and outside of the U.S. are excluded from this Section 13(b).
WFM will use reasonable commercial efforts to maintain a national average
minimum order amount of $[*CONFIDENTIAL*] for WFM Stores and $[*CONFIDENTIAL*]
for other WFM Locations. Any WFM Store ordering on average less than
$[*CONFIDENTIAL*] per order will make reasonable attempts towards increasing the
WFM Store’s average order to at least $[*CONFIDENTIAL*]. In no event will UNFI
be required to deliver an order that is less than $[*CONFIDENTIAL]. Order
amounts will be based upon the total purchase price of Product ordered including
the [*CONFIDENTIAL*] and OOS Products. UNFI will [*CONFIDENTIAL*]. If WFM fails
to maintain a national average minimum order amount of $[*CONFIDENTIAL*] for WFM
Stores and $[*CONFIDENTIAL*] for other WFM Locations, UNFI will notify WFM and
WFM will take reasonable efforts to increase minimum order amounts.

14.

Auditing.

(a)            Support. Notwithstanding any language to the contrary, UNFI
agrees to assist WFM with [*CONFIDENTIAL*] audit requests pertaining to this
Agreement [*CONFIDENTIAL*]. In addition, UNFI agrees to [*CONFIDENTIAL*].

(b)           Records and Documentation. UNFI will maintain books, records,
reports and documentation relating to its performance of this Agreement
including, but not limited to, [*CONFIDENTIAL*] for a period of time, but in any
case, not less than three years. Upon 21 days written notice UNFI will provide
WFM and its designees access to [*CONFIDENTIAL*] for inspection during UNFI’s
normal working hours. UNFI agrees to provide copies of any of the foregoing if
requested by WFM. Alternatively, upon 21 days written notice from WFM, UNFI will
send [*CONFIDENTIAL*] to a location of WFM’s choice for inspection by WFM or its
designees. Upon WFM’s satisfactory conclusion of the audit, WFM will return all
copies of books, records, reports and documentation. In addition, UNFI will
provide WFM and its designees with [*CONFIDENTIAL*].

(c)            Payment. If, as a result of any WFM audit there is evidence that
WFM was overcharged or did not receive any amount due, then UNFI will promptly
pay WFM the amount thereof. In addition, UNFI will promptly pay
[*CONFIDENTIAL*]. If the amount payable to WFM exceeds 2% of the aggregate
amount that WFM should have been charged or was due, UNFI will promptly pay the
applicable reasonable audit expense.

 

10



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

15.

Personnel.

(a)            National Account Manager. UNFI will continue to provide,
[*CONFIDENTIAL*], a UNFI employee to serve as a National Account Manager for
WFM’s account with UNFI. The primary responsibility for the National Account
Manager is to be a liaison and singular point of contact between UNFI and WFM.
The UNFI National Account Manager’s duties will be designated by UNFI but will
all pertain to WFM’s account. The UNFI National Account Manager will reside in
Austin, Texas and at WFM’s option, maintain an office at WFM Headquarters.

(b)            National Promotions Coordinator. UNFI will designate a UNFI
employee to serve as a WFM National Promotions Coordinator. The National
Promotions Coordinator’s specific duties will be designated by UNFI but will all
pertain to WFM’s account. The National Promotions Coordinator will draft WFM
National Promotion Pre-orders subject to final approval by WFM and perform such
other duties as the parties shall mutually agree. The Promotions Coordinator
will reside in Austin, Texas and at WFM’s option, maintain an office at WFM
Headquarters. UNFI has [*CONFIDENTIAL*] weeks from the Effective Date to hire a
National Promotions Coordinator.

(c)            Contract Manager. On or before September 26, 2006, UNFI will
designate a UNFI employee to serve as a WFM Contract Manager. The Contract
Manager’s specific duties will be designed by UNFI but will pertain to WFM’s
account. The Contract Manager will help ensure that UNFI is in compliance with
this Agreement and act as the liaison to WFM for auditing purposes. Further, the
Contract Manager will conduct continuous self-auditing.

(d)           Appointment Criteria. The individuals filling the National Account
Manager and National Promotions Coordinator positions are subject to WFM’s
reasonable satisfaction. If WFM requests the replacement of any UNFI personnel
for any non-discriminatory reason, UNFI will use commercially reasonable efforts
to promptly replace such individuals with new, competent personnel reasonably
satisfactory to WFM.

(e)            WFM Store Support. UNFI will [*CONFIDENTIAL*]. UNFI will continue
to provide assistance for new and relocated WFM Stores as reasonably requested
by WFM.

16.

[*CONFIDENTIAL*].

17.

UNFI Distribution Centers; Delivery Standards.

(a)            Standards for Distribution Centers. UNFI represents and warrants
that all UNFI DCs will be maintained and operated in accordance with all
applicable laws, in compliance with industry standards (including industry
sanitation standards), and in all material respects in accordance with UNFI’s
warehousing and delivery standards, which will be available for review upon
request by WFM. WFM may inspect the physical plant and inventory of any UNFI DC
during normal business hours upon reasonable advance notice to the designated
UNFI personnel, but shall not impair or impede the business operations of the
center. After 60 days prior notice and receipt of WFM’s consent, UNFI shall have
the right to move service for WFM Stores from one UNFI DC to another. The
proposed move shall not result in any increase in cost to WFM,

 

11



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

and the parties will have had the opportunity to prepare and implement a plan
for a transition to any new UNFI DC.

(b)            Covenants for Delivery. UNFI shall, at UNFI’s election, transport
Products on UNFI fleet or WFM-approved carriers to individual WFM Locations.
UNFI shall comply with all applicable laws, including any regional or national
limitations or guidelines regarding deliveries (e.g., municipal, residential or
property owner imposed restrictions on delivery hours, parking of trucks,
unacceptable levels of noise in residential areas, etc.).

(c)            Delivery Time Windows.          UNFI agrees to maintain the
existing delivery time windows for delivery of Products to WFM Locations. If a
WFM Location requests a change in a delivery time window that UNFI is unable to
meet, UNFI and WFM may negotiate a [*CONFIDENTIAL*]. If the parties cannot agree
on the amount of [*CONFIDENTIAL*], UNFI agrees it will meet the new delivery
time window the WFM Location requested. If changes are required by municipal,
residential or property owners on delivery hours, parking of trucks, delivery
routes, curfews, noise ordinances, lease covenants, neighborhood covenants
and/or operating hours, then WFM and UNFI will work together to make the
scheduling changes necessary to comply with such restrictions.

(d)            Code Date Policy; Inventory Management. Products shall be
distributed to WFM Locations in compliance with the Code Date Policy attached as
Exhibit G related to the minimum number of days prior to expiration of the final
code date, for Products, under which such Products will be accepted upon
delivery to the WFM Locations. The Code Date Policy may be amended from time to
time upon mutual agreement of the parties. Product delivered with less than the
minimum code date shall be deemed OOS for purposes of Sections 3(a) and 12. UNFI
agrees to deliver all Products on a FEFO inventory management basis, to ensure
proper inventory turns and maximize available Product Code Dates. Receipt of
short-coded Product at any WFM Location that is not sold or used within the code
date will be fully credited to WFM in accordance with the Code Date Policy.

(e)            Quality Standards. Products will be delivered palletized and
shrink-wrapped and meet WFM's quality standards and be free from damage
including, but not limited to, temperature damage and be free from evidence of
rodents or insects.

(f)            Recalled Products. In the event that any Product is recalled or
withdrawn (the “Recalled Product”), UNFI will use its personnel (or a third
party retrieval service if UNFI reasonably believes the recall or withdrawal
will be achieved faster, at less expense) to remove any Recalled Product from
WFM Locations and shall dispose of or return any Recalled Products as required.
In addition to the foregoing responsibilities, UNFI shall use its best efforts
to cooperate with WFM in removing the Recalled Product and replenishing WFM
Locations with replacement Products. Any credits for Recalled Products will be
issued to WFM in compliance with the UNFI Credit Policy.

(g)            Store Receiving. All Product shipments by UNFI to WFM Locations
shall be evidenced by an invoice and signed by both parties. Shipments of
Product shall be acknowledged as received by execution of the delivered invoice
by a WFM employee at the WFM Location. A copy of each invoice shall be left with
the WFM Location. In the event that

 

12



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

UNFI computer system issues prevent UNFI from delivering WFM product with
invoices, WFM agrees to accept a Bill of Lading for such delivery in lieu of an
invoice.

(h)            Passage of Title and Risk of Loss. Title and risk of loss for
Products purchased pursuant to this Agreement shall pass upon delivery to WFM
Locations when delivered by UNFI fleet or by independent carrier.

18.

Indemnification.

(a)            UNFI Indemnity. UNFI shall indemnify, defend and hold harmless
WFM and its parent, subsidiaries and affiliates, together with their
stockholders, general and limited partners, members, managers, directors,
officers, employees, agents, representatives, successors and assigns from and
against any and all demands, claims, liabilities, losses, judgments,
settlements, penalties, costs, expenses, fees (including reasonable fees of any
attorneys, consultants or experts), interest, liens, encumbrances, causes of
action, damages of any kind and any other obligations (together “Liabilities”)
arising out of, relating to or otherwise based upon (i) any actual or alleged
violation by UNFI of any federal, state or local law, including any statute,
ordinance, administrative order, rule or regulation; (ii) any negligence or
willful misconduct of any UNFI Parties or any of their employees or agents;
(iii) the breach or alleged breach of any term of this Agreement; (iv) the
employment, presence or activities of any UNFI Parties or their employee or
contractor at any WFM Location or other property (including, but not limited to,
all personal injury, wage and hour, wrongful termination, harassment,
discrimination, workers compensation, disability, tort, strict liability or
contract claims or demands); and (v) any Product recall or withdrawal or safety
notice initiated as a result of a request by a government agency, local health
authority or consumer protection agency or court action because of or resulting
from a condition which existed at the time of delivery of the Product to the WFM
Locations.

(b)            WFM Indemnity. WFM shall hold indemnify, defend and hold harmless
UNFI and its parent, subsidiaries and affiliates, together with their
stockholders, general and limited partners, members, managers, directors,
officers, employees, agents, representatives, successors and assigns from and
against any and all Liabilities arising out of, relating to or otherwise based
upon (i) any actual or alleged violation by WFM of any federal, state or local
law, including any statute, ordinance, administrative order, rule or regulation;
(ii) any negligence or willful misconduct of WFM or any of its employees or
agents; (iii) the breach or alleged breach of any term of this Agreement; and
(iv) the employment, presence or activities of WFM or its employee or contractor
on any UNFI premises related to this Agreement (including, but not limited to,
all personal injury, wage and hour, wrongful termination, harassment,
discrimination, workers compensation, disability, tort, strict liability or
contract claims or demands).

(c)            Third Person Claims. Promptly after a party has received notice
of or has actual knowledge of any Claim against it covered by a third party or
the commencement of any action or proceeding by a third person with respect to
any such Claim, such party (sometimes referred to as the “Indemnitee”) shall
give the other party (sometimes referred to as the “Indemnitor”) written notice
of such claim or commencement of such action or proceeding; provided, however,
that the failure to give such notice will not affect the right to
indemnification hereunder with respect to such Claim, action or proceeding,
except to the extent that the other party has been actually prejudiced as a
result of such failure. If the Indemnitor has notified the Indemnitee

 

13



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

within thirty (30) days from the receipt of the foregoing notice that it wishes
to defend against the Claim, unless there exists a potential conflict of
interest between the parties, then the Indemnitor shall have the right to assume
and control the defense of the Claim by appropriate proceedings with counsel
reasonably acceptable to the Indemnitee. The Indemnitee may participate in the
defense, at its sole expense, of any such Claim for which the Indemnitor shall
have assumed the defense pursuant to the preceding sentence, provided, however,
that counsel for the Indemnitor shall act as lead counsel in all matters
pertaining to the defense or settlement of such Claims, suit or proceeding other
than Claims that in the Indemnitee’s reasonable judgment could have a material
and adverse effect on Indemnitee’s business apart from the payment of money
damages. The Indemnitee shall be entitled to indemnification for the reasonable
fees and expenses of its counsel for any period during which the Indemnitor has
not assumed the defense of any claim. The Indemnitor may not settle any Claim
without obtaining a release for the benefit of the Indemnitee, unless the
consent of the Indemnitee is obtained.

(d)            Product Liability. UNFI acknowledges that it generally obtains
indemnification agreements from the various manufacturers, suppliers, vendors or
distributors of Products it purchases and sells. UNFI agrees to indemnify,
defend and hold harmless WFM and its parent and affiliates, together with their
stockholders, general and limited partners, members, managers, directors,
officers, employees, agents, representatives, successors and assigns for any and
all Liabilities (including but not limited to, personal injury, illness or death
of any person) arising from or pertaining to the handling, shipment, delivery,
condition of, consumption or use of any Product (other than Private Label SKUs),
without regard to any negligence by UNFI related to such Product, except where
the loss is determined to have arisen from the negligence of WFM. UNFI’s
obligation to indemnify WFM for any Liabilities arising from any Products sold
to WFM shall exist regardless of the existence or nonexistence of any such
indemnification agreements from Product manufacturers, suppliers, vendors or
distributors. Indemnification under this section does not extend to Liabilities
arising out of any Private Label SKUs, except where the Liability is
attributable to the negligence or intentional acts or omissions of UNFI.

(e)            Insurance. At all times during the Term and for a two (2) year
period after its termination or expiration, UNFI shall maintain, at its expense,
occurrence based insurance coverage (the “Insurance Coverage”) in the types and
amounts as follows:

(i)                          Workers’ Compensation and Employer’s Liability
insurance affording compensation benefits for all of its employees in an amount
sufficient to meet all statutory requirements and employer’s liability insurance
with limits of $[*CONFIDENTIAL*] for each accident or disease (with per incident
or aggregate annual deductible of $[*CONFIDENTIAL*] or less).

(ii)                        Commercial General Liability Insurance with a
combined single limit of $[*CONFIDENTIAL*] per occurrence and $[*CONFIDENTIAL*]
in the aggregate for personal injury, bodily injury (including wrongful death),
and property damage liability inclusive of coverage for all premises and
operations, broad form property damage, independent contractors, contractual
liability for this Agreement and product/completed operations coverage.

 

14



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(iii)                       Automobile Liability Insurance with a combined
single limit of $[*CONFIDENTIAL*] per occurrence for injuries, including
accidental death and property damage.

(iv)                       Products Liability Insurance with limits not less
than $[*CONFIDENTIAL*] per occurrence.

(v)                        Umbrella or Excess Liability Insurance with limits
not less than $[*CONFIDENTIAL*] per occurrence that provides additional limits
for employer’s liability, commercial general liability, automobile liability and
products liability insurance.

The Insurance Coverage will be from an insurance company classified by A M Best
as a Class IV or larger with a Financial Strength Rating of at least A, A-. None
of the Insurance Coverage amounts will be construed as a limitation on UNFI’s
potential liability. Except for Workers’ Compensation and Employer’s Liability
insurance, the insurance policies will not have a per incident or aggregate
annual deductible of greater than $[*CONFIDENTIAL*] without the prior written
consent of WFM. In connection with UNFI’s execution of this Agreement, UNFI will
provide WFM with certificates of insurance evidencing all of the referenced
insurance policies, which will provide that: (i) such insurance will not be
materially modified or cancelled unless WFM has been given at least 60 days’
advance written notice thereof; and (ii) such certificates will be renewed
annually or as policy renewals occur. Except for Workers’ Compensation and
Employers Liability, the required insurance policies will, at UNFI’s expense,
name “Whole Foods Market Distribution, Inc. together with its direct and
indirect affiliates and insurers as additional insureds.”

19.

Compliance with Laws.

(a)            General. Each party covenants and agrees during the Term it will
fully comply with all applicable laws, ordinances, regulations, licenses and
permits of or issued by any federal, state or local government entity, agency or
instrumentality applicable to its responsibilities hereunder. Each party agrees
that it shall comply with all certification procedures and regulations. Each
party shall promptly notify the other party after it becomes aware of any
material adverse proposed law, regulation or order that, to its knowledge, may
or does conflict with the parties’ obligations under this Agreement. The parties
will then use reasonable efforts to promptly decide whether a change may be made
to the terms of this Agreement to eliminate any such conflict or
impracticability.

(b)            Organic Documentation. In connection with any organic Products,
UNFI shall take all such actions as required by any federally recognized
certifying organization (or as required by law) in order for such Products to be
certified as organic, including, without limitation, the maintenance of any
required documentation and the taking of the necessary precautions to prevent
Product compromise. UNFI shall provide all documentation relating to the
foregoing to WFM at WFM’s request.

 

15



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

20.

Termination Provisions.

(a)            Either party may terminate this Agreement immediately by
providing written notice to the other party (unless otherwise provided below)
for cause upon the occurrence of any one or more of the following:

(i)                          a failure to make any material payment, credit,
rebate or other remittance of monetary consideration provided for herein (other
than in good faith in connection with a dispute of which notice was given) or
failure to remedy any delinquent material payment, credit, rebate or other
remittance within fifteen (15) business days after notice (which failure to cure
shall be an event of default); and

(ii)                        a breach of any non-monetary obligations under the
Agreement, and failure to cure such breach after 30 days’ prior written notice
of the breach.

(b)            WFM may terminate this Agreement immediately by providing written
notice to UNFI (unless otherwise provided below) for cause upon the occurrence
of any one or more of the following:

 

(i)

[*CONFIDENTIAL*];

(ii)                        The results of any audit of UNFI show evidence of
willful misconduct on the part of UNFI or any of its employees or
representatives of a nature that is material in either dollar amount or
percentage to total amounts or to the operational units affected, or that could
reasonably result in a material impact to the reputation or operational
performance of WFM;

(iii)                       It is determined by any regulatory agency, or UNFI
publicly announces, that any certification given by officers of UNFI relating to
internal controls was materially incorrect. Regulatory violations by UNFI where
the violations or the corrective action required materially and adversely affect
the continued ability of UNFI to perform all or any material portion of the
Agreement; or

(iv)                       The quality of service provided by UNFI does not meet
industry standards, and UNFI has failed to remedy service problems within
[*CONFIDENTIAL*] days after written notice of breach by WFM.

21.          Representations and Warranties of UNFI. UNFI represents and
warrants to WFM as follows, and such representations and warranties shall
survive the Effective Date:

(a)            Sufficient Personnel to Perform Obligations. UNFI (i) has
sufficient personnel with adequate training and expertise to perform its
obligations as contemplated hereunder in the time frames contemplated herein and
(ii) will use reasonable care in the performance of UNFI’s obligations under
this Agreement.

(b)            National Organic Standards. UNFI has adequate processes and
systems in place, and has adequately educated its personnel, and that it will
fully comply with all federal, state and local regulations relating to handling
and labeling of organic Products, including, but

 

16



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

not limited to, the National Organic Standards as promulgated by the U.S.
Department of Agriculture and as such applies to UNFI as a handler or processor
of organic foods. UNFI acknowledges that WFM has placed substantial reliance on
UNFI to handle various foods for human consumption so as to not invalidate any
“organic” designation of such foods.

(c)            Computer Systems. UNFI has proper security safeguards in place to
ensure the confidentiality of all of WFM’s data as contained in UNFI’s computer
systems. All such systems will perform without material defect or error in
compliance with the performance standards set forth in this Agreement. UNFI has
a disaster recovery program in place to ensure that, in the event of a
catastrophic destruction of any portion of UNFI’s computer systems, wherever
located, UNFI will be able to recover all necessary data to continue to perform
its obligations hereunder in substantially the time frames contemplated herein.

(d)           UNFI Distribution Center’s Condition and Capacity. All of the UNFI
DCs servicing WFM will be maintained and operated in accordance with UNFI
warehousing and delivery standards. Such UNFI DCs have the operational systems
required to support the obligations of UNFI as set forth in this Agreement, and
all such UNFI DCs have adequate capacity to order, store and deliver Products in
accordance with the terms of this Agreement and in the amounts contemplated by
WFM. All the UNFI DCs shall have sufficient security measures in place prior to
receipt of Products for WFM to ensure that such Products are not tampered with
or adulterated in any manner, and that all such Products shall be maintained at
temperatures and other storage conditions necessary to preserve the freshness
and integrity of the Products.

(e)            Information Provided to Auditors. All information requested by
WFM (i) will be provided by UNFI to WFM and/or its designated auditors, (ii)
will be in the format required in this Agreement or agreed upon by the parties,
and (iii) will be true and correct in all respects, except as otherwise
disclosed to WFM and/or its designees at the time of disclosure.(f)  Transfer of
Title. Upon delivery of Products, UNFI will transfer title and ownership of
Products to WFM. Upon WFM’s purchase of Products, the Products will be free of
any liens, claims or other encumbrances.

(g)           Recall. UNFI has a reliable recall system and policies in place
including appropriate tracking, coding and accounting systems for all Products.

22.          Representations and Warranties of WFM. WFM represents and warrants
to UNFI as follows, and such representations and warranties shall survive the
Effective Date:

(a)            Sufficient Personnel to Perform Obligations. WFM represents that
it has sufficient personnel with adequate training and expertise to perform its
obligations as contemplated hereunder in the time frames contemplated herein.

 

(b)            Computer Systems. WFM has proper security safeguards in place to
ensure the confidentiality of all of UNFI’s data as contained in WFM’s computer
systems. All such systems will perform without material defect or error in
compliance with the performance standards set forth in this Agreement. WFM has a
disaster recovery program in place to ensure

 

17



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

that, in the event of a catastrophic destruction of any portion of WFM’s
computer systems, wherever located, WFM will be able to recover all necessary
data to continue to perform its obligations hereunder in substantially the time
frames contemplated herein.

23.

Miscellaneous.

(a)            Binding Effect. This Agreement, including its exhibits,
supersedes all prior agreements between UNFI and WFM and is the only agreement
between UNFI and WFM, either oral or in writing relating to the subject matter
hereof.

(b)            Force Majeure. “Force Majeure” events shall be events beyond the
reasonable control of a party (and not through the fault or negligence of such
party) that make timely performance of an obligation not possible. Force Majeure
events are those that are not reasonably foreseeable with the exercise of
reasonable care, nor avoidable through the payment of nonmaterial additional
sums. In the event of a Force Majeure, the party so affected shall give prompt
written notice to the other party of the cause and shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
possible.

(c)            Governing Law; Forum and Jurisdiction; Waiver of Punitive and
Similar Types of Damages. The relationship of the parties hereto and all claims
arising out of or related to that relationship, including, but not limited to,
the construction and interpretation of any written agreements, including this
Agreement, shall be governed by the substantive laws of the State of Delaware
(without regard to conflicts of law principles). The parties agree and consent
to the jurisdiction of the state and federal courts located in Chicago, Illinois
and acknowledge that such courts are proper and convenient forums for the
resolution of any actions between the parties with respect to the subject matter
of this Agreement, and agree that, in such case, these courts shall be the sole
and exclusive forums for the resolution of any actions between the parties with
respect to the subject matter hereof. The parties hereby waive any right to a
jury trial under any applicable law. The parties also waive any and all right to
punitive, incidental or consequential damages, except to the extent such damages
are included in any award for which indemnification is sought pursuant to the
terms of this Agreement or an action is brought for breach of provisions
relating to confidential information. The prevailing party in any action to
enforce this Agreement shall be entitled to recover all related costs of the
suit, including reasonable attorneys’ fees and court costs.

(d)            Confidentiality. In connection with this Agreement, the parties
may acquire or develop confidential information relating to each party and such
party’s businesses that includes quality standards, business methods, sales data
and trends, Intellectual Property, purchasing history, pricing, marketing and
pricing strategies, technical data, general or specific customer information and
the terms of this Agreement (“Confidential Information”). The term Confidential
Information shall include computer software, source code, object code, hardware
configurations and all other information relating to a party, its business and
prospects, learned by the other party or disclosed by such party from time to
time to the other party in any manner, whether orally, visually or in tangible
form (including, without limitation, documents, devices and computer readable
media) and all copies, improvements, derivatives and designs thereof, created by
either party whether owned by or licensed to such party. The term Confidential
Information shall also be deemed to include all notes, analyses, compilations,
studies,

 

18



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

interpretations or other documents prepared by a party that contain, reflect or
are based upon the information furnished to such party by the other party
pursuant hereto. The parties (i) will hold all Confidential Information in
strict confidence, (ii) will only use Confidential Information for the purpose
of performing under this Agreement, and (iii) will not disclose any Confidential
Information to any third party (other than to affiliates or subsidiaries and
their own outside legal, accounting, insurance or financial advisors or other
consultants as necessary) without the other party’s prior written consent.
Without limiting the foregoing, UNFI will not use any Confidential Information
in connection with the marketing, distribution or sale of UNFI’s Products other
than to WFM. UNFI will not use, sell or share any Confidential Information,
including, but not limited to, WFM sales data in connection with Infoshare, SIS
or any other similar type of data compilation, without the written consent of
WFM. The foregoing applies even if the WFM Confidential Information is in a
generic format that does not specifically reference WFM. The parties will use
the highest degree of care it uses to protect its own confidential information
to maintain the confidentiality of all Confidential Information but in no event
less than a reasonable degree of care. Confidential Information shall not
include any information that:

(i)                         was in a party’s possession, prior to disclosure by
the other party hereunder, provided such information is not known by such party
to be subject to another confidentiality agreement with or secrecy obligation to
the other party;

(ii)                        was generally known in the grocery industry at the
time of disclosure to a party hereunder, or becomes so generally known after
such disclosure, through no act of such party;

(iii)                       has come into the possession of a party from a third
party who is not known by such party to be under any obligation to the other
party to maintain the confidentiality of such information; or

(iv)                       was independently developed by a party without the
use of any Confidential Information of the other party, to the extent that such
independent development is reasonably established by such first party to the
other party.

Notwithstanding the foregoing, nothing herein shall prevent the filing of a copy
of this Agreement as an exhibit to any filing required by a regulatory agency
having jurisdiction over either party, provided that a party required to file a
copy hereof shall notify the other party of the filing and request and use its
best efforts to obtain confidential treatment of all financial terms of this
Agreement prior to the filing thereof. In addition, either party may disclose
the terms of this Agreement pursuant to a valid subpoena, provided such party
gives the other party reasonable prior notice of the service of any subpoena to
permit the other party to seek a protective order, and seeks confidential
treatment of all financial terms hereof.

If a party breaches or threatens to breach any provision of this Section 23(d),
the parties agree that the non-breaching party’s remedy at law is inadequate.
Therefore, in the event of such breach or threatened breach, in addition to any
other remedy which may be available to the non-breaching party, the
non-breaching party shall be entitled to seek, without posting a bond,
preliminary or permanent injunctive and/or other equitable relief restraining
the breaching party,

 

19



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

or any of its agents or employees, from breaching or acting in any manner
inconsistent with the conduct or performance required by this Section 23(d). In
addition to the foregoing, a party may demand from and be entitled to
immediately receive payment from the other party, as liquidated damages for a
breach of Section 23(d), if such breach is determined by a court of competent
jurisdiction, the amount of $[*CONFIDENTIAL*] in immediately available funds.
The disclosure of the same information at the same time to more than one
third-party shall only be regarded as a single violation for purposes of this
subsection (d). The parties agree that (A) the $[*CONFIDENTIAL*] in liquidated
damages are a reasonable approximation of the injury that would be suffered by a
party in the event of a breach of this Section 23(d) by either party; (B) the
amount of actual loss cannot be precisely determined, but such liquidated
damages provided for in this Section 23(d) are fair and reasonable; (C) all such
payments made under this Section 23(d) shall be paid as liquidated damages and
not as a penalty; (D) all such payments due under this Section 23(d) shall be
made as an offset against all amounts due and owing under this Agreement.

(e)            Amendment; Assignment. This Agreement may not be amended or
modified except by a writing signed by an authorized officer of each party
specifically referencing this Agreement and the intent to amend or modify. It is
agreed that neither party shall transfer or assign this Agreement or any part
hereof or any right arising hereunder, by operation of law or otherwise, without
the prior written consent of the other party. A “Change of Control” shall be
deemed to be an assignment for purposes of this Agreement. Any purported
assignment (including a Change of Control) without consent shall be void and of
no force or effect or, alternatively, a party may choose to consent to the
assignment or terminate this Agreement. Subject to the foregoing, this Agreement
shall be binding on the respective parties and their permitted successors and
assigns. A “Change of Control” means (A) any transaction or series of related
transactions in which a party or group, acting in concert, acquires beneficial
ownership of more than 50% of the equity interests in a party or its direct or
indirect parent, or (B) a merger or consolidation of another entity with or into
a party or its direct or indirect parent, with the effect that any third party
becomes beneficial owner of more than 50% of the equity interests of a party or
its direct or indirect parent. Notwithstanding anything to the contrary stated
above, WFM may assign this Agreement to any direct or indirect affiliate
(whether or not such assignment results in a Change of Control) without
obtaining the consent of UNFI.

(f)            Entire Agreement; Survival. All exhibits to this Agreement are
incorporated by reference. This Agreement (and any documents referred to herein)
represents the entire agreement and understanding of the parties with respect to
the matters set forth herein, and there are no representations, warranties or
conditions or agreements (other than implementing invoices, purchase orders and
the like necessary to implement this Agreement) not contained herein that
constitute any part hereof or that are being relied upon by any party hereunder.
In the event this Agreement terminates, all claims arising prior to such
termination shall survive such termination, and in addition, the following
sections shall survive any such termination: 5, 6(c), (d), (e) and (f), 7-10,
12-14, 17, 18 and 21-23.

(g)            Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall be enforced.

 

20



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(h)            Publicity. Both parties shall agree on any press release related
to the signing of this Agreement; provided, however, that either party may
release information reasonably deemed necessary by their respective securities
counsel under applicable governing laws. Except for the foregoing, UNFI will not
(i) use for any reason any name, logo or trademark of Whole Foods Market, Inc.,
WFM Purchasing or any of their respective affiliates or subsidiaries in any
manner suggesting that UNFI has a relationship with Whole Foods Market, Inc.,
WFM Purchasing or any of their respective affiliates or subsidiaries (ii) issue
any press release or make any other statement to the press or authorize any
publication to print anything that mentions Whole Foods Market, Inc., WFM or any
of their respective affiliates or subsidiaries by name or refers to this
Agreement or the transactions contemplated herein or (iii) disclose the content
or existence of this Agreement to any third party.

(i)             Notices. Unless otherwise stated, all notices given in
connection with this Agreement will be in writing and will be deemed delivered
at the time of personal delivery or 3 business days after being sent by
facsimile (with a confirmation) or mailed by express, certified or registered
mail, or sent by a recognized national or international courier, as appropriate
(in all cases postage prepaid and return receipt requested). Notices shall be
addressed to the parties at the addresses set forth below or to such other
address as shall have been so notified to the other party in accordance with
this Section. Notices to UNFI shall be addressed to: Chief Financial Officer,
260 Lake Road, Dayville, CT 06241, Phone: 860.779.2800, fax: 860.779.5678 with a
copy to legal counsel E. Colby Cameron, Cameron & Mittleman, LLP, 56 Exchange
Terrace, Providence, Rhode Island 02903. Except as set forth herein, notices to
WFM shall be addressed to: Jim Speirs, Vice President Procurement
Non-Perishables, Whole Foods Market, Inc., 550 Bowie Street, Austin, Texas
78703, phone 512.542.0720, fax 512.482.7720 with a copy to General Counsel,
Whole Foods Market, Inc., 550 Bowie Street, Austin, Texas 78703.

(j)             No Third Party Beneficiaries. Nothing in this Agreement, whether
expressed or implied, is intended to confer on any person other than the parties
to this Agreement or their parent, affiliates or subsidiaries, respective
successors or permitted assigns, any rights, remedies, obligations or
liabilities.

(k)            Independent Contractors. In all matters relating to this
Agreement both parties shall be acting solely as independent contractors and
shall be solely responsible for the acts of their respective employees,
contractors and agents. Employees, agents or contractors of one party shall not
be considered employees, agents or contractors of the other party. Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture, to create the relationship of an employer-employee or
principal-agent, or to otherwise create any liability for or obligation of
either party whatsoever with respect to the indebtedness, liabilities, and
obligations of the other party. Neither UNFI nor any employee or representative
of UNFI shall at any time wear a “Whole Foods Market” (Registered Trademark)
uniform or in any way hold himself out to be an employee of WFM or any WFM
Affiliate. The parties specifically agrees that this Agreement shall not be
deemed to grant or imply that either party or any employee of either party is
authorized to sign, contract, deal, or otherwise act in the name of or on behalf
of the other party.

(l)            Titles and Headings; Counterparts; Facsimile/Electronic
Signature; Preprinted Forms. The titles and headings to Sections herein are
inserted for the convenience of reference

 

21



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement, and
will become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party. Electronic or facsimile
signatures shall be deemed original signatures for purposes of execution of this
document. This Agreement, including its attachments, supersedes all prior
agreements between UNFI and WFM or any WFM Affiliate and is the only agreement
between WFM and UNFI, either oral or in writing, relating to the matters set
forth herein. Each party agrees that use of pre-printed forms, including, but
not limited to email, purchase orders, acknowledgements or invoices, is for
convenience only and all pre-printed terms and conditions stated thereon, except
as specifically set forth in this Agreement, are void and of no effect.

(m)          Negotiation of Agreement, Each party and its counsel have
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any drafts relating thereto shall be deemed the work
product of the parties and may not be construed against any party by reason of
its preparation. Any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.

(n)           Termination of Prior Agreement. Upon execution of this Agreement,
the Agreement for Distribution of Products dated January 1, 2005 between Whole
Foods Market Distribution, Inc. and United Natural Foods, Inc. and its
subsidiaries and affiliates that is due to expire on December 31, 2007 shall
terminate.

 

[Signature Page to Follow]

 

22



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

WHEREAS, the parties have entered into this Agreement as of the Effective Date.

Whole Foods Market Distribution, Inc.,

a Delaware corporation

 

By:  /s/ Lee Valkenaar
        Lee Valkenaar, President

 

 

UNITED NATURAL FOODS, INC.

 

By:  /s/ Michael D. Beaudry
        Michael D. Beaudry, President of the Eastern Region

 

 

By:  /s/ Richard Antonelli
        Richard Antonelli, Executive Vice President,
        Chief Operating Officer and President of Distribution

 

 

 

23

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Exhibit A

Whole Foods Market, Inc

Fiscal Period Calendar

End of Period Dates

End of Quarter Dates

 

Period

Week

 

Fiscal 2006

2007

2008

2009

2010

2011

2012

2013

2014

1

1

 

10/02/2005

10/01/2006

10/07/2007

10/05/2008

10/04/2009

10/03/2010

10/02/2011

10/07/2012

10/06/2013

 

2

 

10/09/2005

10/08/2006

10/14/2007

10/12/2008

10/11/2009

10/10/2010

10/09/2011

10/14/2012

10/13/2013

 

3

 

10/16/2005

10/15/2006

10/21/2007

10/19/2008

10/18/2009

10/17/2010

10/16/2011

10/21/2012

10/20/2013

 

4

 

10/23/2005

10/22/2006

10/28/2007

10/26/2008

10/25/2009

10/24/2010

10/23/2011

10/28/2012

10/27/2013

2

5

 

10/30/2005

10/29/2006

11/04/2007

11/02/2008

11/01/2009

10/31/2010

10/30/2011

11/04/2012

11/03/2013

 

6

 

11/06/2005

11/05/2006

11/11/2007

11/09/2008

11/08/2009

11/07/2010

11/06/2011

11/11/2012

11/10/2013

 

7

 

11/13/2005

11/12/2006

11/18/2007

11/16/2008

11/15/2009

11/14/2010

11/13/2011

11/18/2012

11/17/2013

 

8

 

11/20/2005

11/19/2006

11/25/2007

11/23/2008

11/22/2009

11/21/2010

11/20/2011

11/25/2012

11/24/2013

3

9

 

11/27/2005

11/26/2006

12/02/2007

11/30/2008

11/29/2009

11/28/2010

11/27/2011

12/02/2012

12/01/2013

 

10

 

12/04/2005

12/03/2006

12/09/2007

12/07/2008

12/06/2009

12/05/2010

12/04/2011

12/09/2012

12/08/2013

 

11

 

12/11/2005

12/10/2006

12/16/2007

12/14/2008

12/13/2009

12/12/2010

12/11/2011

12/16/2012

12/15/2013

 

12

 

12/18/2005

12/17/2006

12/23/2007

12/21/2008

12/20/2009

12/19/2010

12/18/2011

12/23/2012

12/22/2013

4

13

 

12/25/2005

12/24/2006

12/30/2007

12/28/2008

12/27/2009

12/26/2010

12/25/2011

12/30/2012

12/29/2013

 

14

 

01/01/2006

12/31/2006

01/06/2008

01/04/2009

01/03/2010

01/02/2011

01/01/2012

01/06/2013

01/05/2014

 

15

 

01/08/2006

01/07/2007

01/13/2008

01/11/2009

01/10/2010

01/09/2011

01/08/2012

01/13/2013

01/12/2014

1st Qtr

16

 

01/15/2006

01/14/2007

01/20/2008

01/18/2009

01/17/2010

01/16/2011

01/15/2012

01/20/2013

01/19/2014

5

17

 

01/22/2006

01/21/2007

01/27/2008

01/25/2009

01/24/2010

01/23/2011

01/22/2012

01/27/2013

01/26/2014

 

18

 

01/29/2006

01/28/2007

02/03/2008

02/01/2009

01/31/2010

01/30/2011

01/29/2012

02/03/2013

02/02/2014

 

19

 

02/05/2006

02/04/2007

02/10/2008

02/08/2009

02/07/2010

02/06/2011

02/05/2012

02/10/2013

02/09/2014

 

20

 

02/12/2006

02/11/2007

02/17/2008

02/15/2009

02/14/2010

02/13/2011

02/12/2012

02/17/2013

02/16/2014

6

21

 

02/19/2006

02/18/2007

02/24/2008

02/22/2009

02/21/2010

02/20/2011

02/19/2012

02/24/2013

02/23/2014

 

22

 

02/26/2006

02/25/2007

03/02/2008

03/01/2009

02/28/2010

02/27/2011

02/26/2012

03/03/2013

03/02/2014

 

23

 

03/05/2006

03/04/2007

03/09/2008

03/08/2009

03/07/2010

03/06/2011

03/04/2012

03/10/2013

03/09/2014

 

24

 

03/12/2006

03/11/2007

03/16/2008

03/15/2009

03/14/2010

03/13/2011

03/11/2012

03/17/2013

03/16/2014

7

25

 

03/19/2006

03/18/2007

03/23/2008

03/22/2009

03/21/2010

03/20/2011

03/18/2012

03/24/2013

03/23/2014

 

26

 

03/26/2006

03/25/2007

03/30/2008

03/29/2009

03/28/2010

03/27/2011

03/25/2012

03/31/2013

03/30/2014

 

27

 

04/02/2006

04/01/2007

04/06/2008

04/05/2009

04/04/2010

04/03/2011

04/01/2012

04/07/2013

04/06/2014

2nd Qtr

28

 

04/09/2006

04/08/2007

04/13/2008

04/12/2009

04/11/2010

04/10/2011

04/08/2012

04/14/2013

04/13/2014

8

29

 

04/16/2006

04/15/2007

04/20/2008

04/19/2009

04/18/2010

04/17/2011

04/15/2012

04/21/2013

04/20/2014

 

30

 

04/23/2006

04/22/2007

04/27/2008

04/26/2009

04/25/2010

04/24/2011

04/22/2012

04/28/2013

04/27/2014

 

31

 

04/30/2006

04/29/2007

05/04/2008

05/03/2009

05/02/2010

05/01/2011

04/29/2012

05/05/2013

05/04/2014

 

32

 

05/07/2006

05/06/2007

05/11/2008

05/10/2009

05/09/2010

05/08/2011

05/06/2012

05/12/2013

05/11/2014

9

33

 

05/14/2006

05/13/2007

05/18/2008

05/17/2009

05/16/2010

05/15/2011

05/13/2012

05/19/2013

05/18/2014

 

34

 

05/21/2006

05/20/2007

05/25/2008

05/24/2009

05/23/2010

05/22/2011

05/20/2012

05/26/2013

05/25/2014

 

35

 

05/28/2006

05/27/2007

06/01/2008

05/31/2009

05/30/2010

05/29/2011

05/27/2012

06/02/2013

06/01/2014

 

36

 

06/04/2006

06/03/2007

06/08/2008

06/07/2009

06/06/2010

06/05/2011

06/03/2012

06/09/2013

06/08/2014

10

37

 

06/11/2006

06/10/2007

06/15/2008

06/14/2009

06/13/2010

06/12/2011

06/10/2012

06/16/2013

06/15/2014

 

38

 

06/18/2006

06/17/2007

06/22/2008

06/21/2009

06/20/2010

06/19/2011

06/17/2012

06/23/2013

06/22/2014

 

39

 

06/25/2006

06/24/2007

06/29/2008

06/28/2009

06/27/2010

06/26/2011

06/24/2012

06/30/2013

06/29/2014

3rd Qtr

40

 

07/02/2006

07/01/2007

07/06/2008

07/05/2009

07/04/2010

07/03/2011

07/01/2012

07/07/2013

07/06/2014

11

41

 

07/09/2006

07/08/2007

07/13/2008

07/12/2009

07/11/2010

07/10/2011

07/08/2012

07/14/2013

07/13/2014

 

42

 

07/16/2006

07/15/2007

07/20/2008

07/19/2009

07/18/2010

07/17/2011

07/15/2012

07/21/2013

07/20/2014

 

43

 

07/23/2006

07/22/2007

07/27/2008

07/26/2009

07/25/2010

07/24/2011

07/22/2012

07/28/2013

07/27/2014

 

44

 

07/30/2006

07/29/2007

08/03/2008

08/02/2009

08/01/2010

07/31/2011

07/29/2012

08/04/2013

08/03/2014

12

45

 

08/06/2006

08/05/2007

08/10/2008

08/09/2009

08/08/2010

08/07/2011

08/05/2012

08/11/2013

08/10/2014

 

46

 

08/13/2006

08/12/2007

08/17/2008

08/16/2009

08/15/2010

08/14/2011

08/12/2012

08/18/2013

08/17/2014

 

47

 

08/20/2006

08/19/2007

08/24/2008

08/23/2009

08/22/2010

08/21/2011

08/19/2012

08/25/2013

08/24/2014

 

48

 

08/27/2006

08/26/2007

08/31/2008

08/30/2009

08/29/2010

08/28/2011

08/26/2012

09/01/2013

08/31/2014

13

49

 

09/03/2006

09/02/2007

09/07/2008

09/06/2009

09/05/2010

09/04/2011

09/02/2012

09/08/2013

09/07/2014

 

50

 

09/10/2006

09/09/2007

09/14/2008

09/13/2009

09/12/2010

09/11/2011

09/09/2012

09/15/2013

09/14/2014

 

51

 

09/17/2006

09/16/2007

09/21/2008

09/20/2009

09/19/2010

09/18/2011

09/16/2012

09/22/2013

09/21/2014

4th

52

 

09/24/2006

09/23/2007

09/28/2008

09/27/2009

09/26/2010

09/25/2011

09/23/2012

09/29/2013

09/28/2014

Qtr

53

 

 

09/30/2007

 

 

 

 

09/30/2012

 

 

 

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Exhibit B

 

[*CONFIDENTIAL*]

 

 

                                   

 

 

 

[*CONFIDENTIAL*]

 

 

 

 

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

 

 

 

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

 

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

 

 

 

 

 

 

 

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Exhibit C

 

Southern Pacific Region

 

This Exhibit C to the Agreement for Distribution of Products (the “Agreement”)
dated September 26, 2006 between Whole Foods Market Distribution, Inc., a
Delaware corporation (“WFM”), and United Natural Foods, Inc., a Delaware
corporation (“UNFI”) amends the Agreement to allow the Southern Pacific Region
to use UNFI as its Primary Distributor pursuant to the following terms and
conditions:

 

 

1.

WFM agrees to work with UNFI to develop a time-line for transition of UNFI as
the Primary Distributor for the Southern Pacific Region.

 

2.

[*CONFIDENTIAL*].

 

3.

[*CONFIDENTIAL*].

 

All terms not defined herein will have the meeting set forth in the Agreement.
This Exhibit C is dated __________ ___, ______.

 

Whole Foods Market Distribution, Inc.,

a Delaware corporation

 

By:

Name Printed: __________________

Title: __________________________

 

 

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Exhibit D

 

Fuel Surcharge

 

 

The Fuel Surcharge amount, if any, will be set according to the table below.

 

 

              Price Per Gallon

Surcharge Per Delivery

Up to [*CONFIDENTIAL*]

$0

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Exhibit E

 

[*CONFIDENTIAL*]

 

 

 

i

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXHIBIT F

 

[*CONFIDENTIAL*]

 

 

 

 



NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked with [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Exhibit G

 

Code Date Policy

 

 

1.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

2.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

3.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

4.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

5.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

6.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

7.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

8.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

9.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

10.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]

 

11.

[*CONFIDENTIAL*] – [*CONFIDENTIAL*]